Citation Nr: 1441719	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-00 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left knee.  

2.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right knee.  


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 2004 to February 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Board notes that, in addition to the issues listed on the title page, the Veteran perfected an appeal as to the disability ratings assigned for right shoulder strain, left shoulder strain, and right pectoralis major muscle tear.  In June 2012, the RO combined the Veteran's right shoulder strain and right pectoralis major muscle tear and assigned a higher rating.  In July 2012, the Veteran submitted a statement indicating he was satisfied with the ratings assigned for his right and left shoulder disabilities and was therefore withdrawing his appeal as to these issues.  As these claims have been withdrawn in accordance with 38 C.F.R. § 20.204 (2013) prior to the certification of the appeal to the Board, they are not in appellate status and are not before the Board.  

The Board observes that the Veteran requested a Board video-conference hearing in his December 2010 substantive appeal.  However, he withdrew his hearing request in September 2012.  38 C.F.R. §§ 20.702(e), 20.704(e).

The Board further notes that the Veteran was previously represented by The American Legion in his appeal; however, in May 2013 correspondence, he revoked such representation.  Therefore, the Veteran is unrepresented in his appeal.

Additionally, new evidence was added to the record since the June 2012 supplemental statement of the case.  However, the Veteran submitted a waiver of agency of original jurisdiction (AOJ) consideration of the new evidence in May 2014.  38 C.F.R. § 20.1304(c).   Therefore, the Board may properly consider such  newly received evidence.

In a January 2014 statement, the Veteran indicated that a 30 or 40 percent disability evaluation was warranted for his right shoulder disability.  As this issue was previously withdrawn by the Veteran, such statement is construed as a new claim for an increased rating for his service-connected right shoulder disability.  This issue has not been adjudicated by the AOJ and, therefore, it is referred for appropriate action.  38 C.F.R. § 19.9(b).

This appeal was processed using the Virtual VA and the Veteran Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's left knee osteoarthritis results in subjective complaints of pain, aching, grinding, crepitus, and swelling, and objective evidence of painful motion with functional loss causing limitation of flexion to no more than 125 degrees, even in consideration of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and/or weakness, or on repetitive motion; without evidence of limitation of extension, instability, recurrent patellar subluxation/dislocation prior to March 30, 2012, ankyloses, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.

2.  For the entire period on appeal, the Veteran's right knee osteoarthritis results in subjective complaints of pain, aching, grinding, crepitus, and swelling, and objective evidence of painful motion with functional loss causing limitation of flexion to no more than 122 degrees, even in consideration of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and/or weakness, or on repetitive motion; without evidence of limitation of extension, instability, recurrent patellar subluxation/dislocation prior to March 30, 2012, ankyloses, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.

3.  As of March 30, 2012, the Veteran's left knee osteoarthritis results in no more than moderate recurrent patellar subluxation/dislocation.  

4.  As of March 30, 2012, the Veteran's right knee osteoarthritis results in no more than moderate recurrent patellar subluxation/dislocation.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260-5010 (2013).  

2.  The criteria for entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260-5010 (2013).  

3.  As of March 30, 2012, the criteria for a separate 20 percent rating, but no higher, for left knee recurrent patellar subluxation/dislocation have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2013).  

4.  As of March 30, 2012, the criteria for a separate 20 percent rating, but no higher, for right knee recurrent patellar subluxation/dislocation have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As relevant to the Veteran's underlying service connection claims, an August 2009 letter, sent prior to the March 2010 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Thereafter, the March 2010 rating decision granted service connection for the Veteran's bilateral knee disability and assigned an initial 10 percent rating, effective February 3, 2010.  The Veteran subsequently appealed with respect to the propriety of the initially assigned rating from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for a bilateral knee disability was granted and an initial rating assigned in the March 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service VA treatment records and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in September 2009, February 2011, and March 2012 in conjunction with the claims on appeal.  He has not alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bilateral knee disabilities as they include interviews with the Veteran, reviews of the record, and full physical examinations, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

By way of background, the Veteran was granted service connection for osteoarthritis of the right and left knees in March 2010, and a single initial rating of 10 percent was awarded for both knees, effective February 3, 2010.  In a June 2012 rating decision, separate 10 percent ratings were assigned for each knee, effective February 3, 2010.  The Veteran alleges that these service-connected disabilities warrant higher disability ratings, especially in light of findings related to instability.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45. The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  In the present case, the Veteran is currently rated at 10 percent, the minimum compensable rating for each knee.  Thus, 38 C.F.R. § 4.59 does not apply.  

The Veteran's knee conditions are evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5260-5010.  The hyphenated diagnostic code in this case indicates that the service-connected disability is considered to be limitation of flexion (5260) associated with a residual condition of traumatic arthritis (5010).  See 38 C.F.R. 
§ 4.27.

Diagnostic Code 5010 states that arthritis due to trauma will be rated on limitation of motion of the affected parts, as degenerative arthritis, under Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion of the specific joint involved.  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45.  

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II. 

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5257, provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a , Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned. VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997). If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a , Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated. See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

A September 2009 pre-discharge VA examination noted that the Veteran developed bilateral knee pain with crepitance after increased running.  He reported pain with long runs, squatting, walking up ladders, or crawling on his knees.  A summary of joint symptoms revealed complaints of pain and crepitance bilaterally.  There was no deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, or flare-ups of joint disease in either knee.  

A physical examination revealed no bumps consistent with Osgood-Schatter's disease, crepitation, mass behind the knees, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality or abnormal tendons or bursae bilaterally.  Range of motion testing revealed left knee flexion from 0 to 140 degrees and right knee flexion from 0 to 140 degrees.  The examiner noted no objective evidence of pain or other limitations following repetitive motion.  X-rays of the right and left knees revealed early osteoarthritis.  The examiner diagnosed early osteoarthritis of bilateral knees and noted this impacted the Veteran's occupational activities due to decreased mobility and pain.  

VA treatment records dated in May 2010 noted the Veteran's complaints of chronic knee pain.  He reported a constant aching and grinding in his knees.  Assessment included bilateral knee arthralgia.  An examination revealed crepitus with extension in bilateral knees with good range of motion and joint stability.  Early stages of arthritis of bilateral knees was noted.  In a May 2010 SSA questionnaire, the Veteran reported he was unable to squat or stand for a long time.  He noted that walking, kneeling, and climbing stairs was painful.  He further noted difficulty falling asleep due to knee pain.  

In an August 2010 statement, the Veteran noted swelling and pain in his knees after walking long distances which required him to take four days off from school.  In his December 2010 substantive appeal, the Veteran reported that he had to stop running completely due to pain and swelling in his knees.  

A February 2011 VA examination noted that the Veteran had periods of swelling in his knees which occurred four times over the past year and prevented him from attending college.  The Veteran reported grinding and popping in his knees that he felt when rising from a seated position or going up stairs.  This was accompanied by pain as well.  He was noted to use no assistive devices nor did he report an incapacitiation ordered by a physician.  An examination revealed normal gait and posture with a popping sound in both knees when standing up.  There was no evidence of swelling, tenderness, or erythema.  Range of motion of the right knee was 0 to 122 degrees with no pain, and range of motion of the left knee was 0 to 125 degrees with no pain.  There was no additional limitation from repetitive use.  Knees were stable in the posterior-anterior and lateral directions.  X-rays of the bilateral knees were unremarkable.  Impression was normal knees with tendon motion upon standing or climbing stairs.  

A March 30, 2012 VA examination diagnosed degenerative arthritis of bilateral knees.  The Veteran reported gradual and progressive pain and swelling in the knees.  He indicated that he could not run and could only walk or stand for thirty minutes at a time.  The examiner noted flare-ups about every other month consisting of swelling.  Range of motion testing revealed bilateral flexion to 140 degrees with painful motion at 140 degrees.  There was no limitation of extension and no objective evidence of painful motion bilaterally.  The Veteran was able to perform repetitive-use testing with no additional limitation of motion.  Pain on movement and interference with sitting, standing, and weight-bearing as well as difficulty climbing were noted.  The examiner noted tenderness or pain on palpation for joint line or soft tissue of both knees.  Joint stability testing, including Lachman test, posterior drawer test, and medial-lateral instability test were all normal bilaterally.  However, a history of recurrent patellar subluxation/dislocation bilaterally described as moderate was noted.  In this regard, bilateral bursal swelling in the patellofemoral compartment with abnormal tracking bilaterally was observed and the examiner noted bilateral patellofemoral syndrome was present.  The examiner noted no meniscal conditions or surgery, no joint replacement, or other surgical procedures.  He also indicated that the Veteran's ability to work was impacted due to his inability to walk or stand for more than thirty minutes, his inability to run, and painful climbing of stairs.   

Based on the foregoing, the Board finds that, for the entire appeal period, the Veteran's right and left knee disabilities have been manifested by subjective complaints of pain, aching, grinding, crepitus, and swelling, and objective evidence of painful motion with functional loss causing limitation of flexion to no more than 125 or 122 degrees for the left and right knees, respectively, even in consideration of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and/or weakness, or on repetitive motion.  See DeLuca, supra; Mitchell, supra.  In this regard, there is no evidence showing that the Veteran's range of motion in flexion is limited to 60 degrees or less, even in consideration of such aforementioned factors.  As such, a higher rating is not warranted under Diagnostic Code 5260.  Additionally, the evidence shows that the Veteran consistently demonstrated normal extension in both knees, even in consideration of such aforementioned factors.  As such, a higher or separate rating under Diagnostic Code 5261 is not warranted.  Specifically, VA examinations consistently show that the Veteran could perform repetitive testing and that he did not have additional limitation of motion following such test.  Although flare-ups were noted, which consisted of swelling and caused the Veteran to miss school, there is no evidence showing that such impacted his functional impairment to the point where his range of motion diminished to the point of limiting flexion to 60 degrees or extension to 5 degrees so as to warrant even a noncompensable rating under such applicable Diagnostic Codes, a higher or separate rating for limitation of flexion or extension of either knee is not warranted.  Thus, the Board finds that the preponderance of the evidence does not support a higher rating for the Veteran's left and right knee disabilities manifested by limitation of flexion or extension, even taking into account the Veteran's additional functional limitation due to pain and other factors.  Id.; see also 38 C.F.R. §§ 4.40, 4.45.  

The Board has also considered other potentially applicable Diagnostic Codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that separate ratings may be assigned if the symptomatology is not duplicative or overlapping).  

In this regard, the Board observes that the Veteran has arthritis in his knees and, therefore, has considered whether a higher or separate rating under Diagnostic Code 5003 is warranted.  As noted previously, such provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  (Emphasis added).  As the Veteran has already been awarded a 10 percent ratings for his bilateral knee disabilities based on painful, limited motion, there is no basis to assign a higher or separate rating under Diagnostic Code 5003.  In this regard, the Diagnostic Code explicitly states that a 10 or 20 percent rating may only be assigned in the absence of limitation of motion.  In the instant case, the Veteran's bilateral knee disabilities results in painful, limited motion and such symptomatology, to include any additional functional loss as a result of flare-ups of pain, fatigability, incoordination, pain on movement, and/or weakness, or on repetitive motion, is contemplated in such assigned ratings.  Therefore, to assign a higher or separate rating for the Veteran's bilateral knee disabilities under Diagnostic Code 5003 would violate the code on its face and result in pyramiding.  38 C.F.R. § 4.14; Esteban, supra.   

The Board further finds that the evidence of record shows no ankylosis of either the left or right knee to warrant a rating under Diagnostic Code 5256, no impairment of the tibia or fibula to warrant a rating under Diagnostic Code 5262, and no genu recurvatum to warrant a rating under Diagnostic Code 5263.  Additionally, the evidence of record reports no dislocation or removal of the meniscus so as to warrant a rating under Diagnostic Code 5258 or Diagnostic Code 5259.  

With respect to Diagnostic Code 5257, such provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  In the instant case, the record reflects that the Veteran's bilateral knee have been stable through the appeal period.  Specifically, upon examination in September 2009, May 2010, February 2011, and March 2012, the Veteran's knee joints were noted to be stable.  Moreover, in February 2011, it was specifically noted that the knees were stable in the posterior-anterior and lateral directions and, in March 2012, joint stability testing, including Lachman test, posterior drawer test, and medial-lateral instability test were all normal bilaterally.  Likewise, prior to the March 2012 VA examination, there was no evidence of subluxation, to include as noted in September 2009.  However, as of March 30, 2012, the date of such VA examination, moderate recurrent patellar subluxation/dislocation of both knees was noted.  In this regard, bilateral bursal swelling in the patellofemoral compartment with abnormal tracking bilaterally was observed and the examiner noted bilateral patellofemoral syndrome was present.  Therefore, the Board finds that, as of such date, separate 20 percent ratings, but no higher, for moderate recurrent patellar subluxation/dislocation of the bilateral knees is warranted pursuant to Diagnostic Code 5257.  The Board notes that the Veteran has further argued that separate ratings beyond the 20 percent under Diagnostic Code 5257 is warranted for bilateral patellofemoral syndrome; however, there is no additional code that allows for such a separate rating.  In fact, such a finding supports the 20 percent rating under Diagnostic Code 5257 for recurrent patellar subluxation/dislocation and to assign another separate rating would be tantamount to pyramiding.  38 C.F.R. § 4.14; Esteban, supra.   

In reaching the foregoing determination, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected right and left knee disabilities and notes that his lay testimony is competent to describe certain symptoms associated with such disability, to include pain and swelling.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating his right and left knee disabilities to the appropriate diagnostic codes.  Rather, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disabilities.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the Veteran's service-connected right and left knee disabilities.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right and left knee disabilities; however, the Board finds that his symptomatology, with the exception of the previously discussed moderate recurrent patellar subluxation/dislocation as of March 30, 2012, has been stable throughout the appeal period.  Therefore, assigning additional staged ratings for such disabilities is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In this regard, the Veteran has been assigned 10 percent ratings in contemplation of his functional impairment resulting from painful, limited motion and, as of March 30, 2012, separate 20 percent ratings for his functional impairment resulting from recurrent patellar subluxation/dislocation.  Moreover, the current ratings for the knee also reflect the Veteran's pain, restricted motion, and functional limitations, including difficulty walking, running, squatting, climbing up ladders or stairs, and crawling on his knees.  In this regard, all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Therefore, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule and there are no additional symptoms of his bilateral knee disables that are not addressed by the rating schedule.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Furthermore, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not show either an express or implied TDIU claim in connection with the Veteran's service-connected right and left knee disabilities.  The March 2012 VA examiner noted that his bilateral knee disabilities impacted his ability to work due to his limited ability to walk, stand, run and climb stairs.  However, there is no indication that the Veteran has been unable to maintain employment due to these limitations.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record, and, consequently, further consideration of such is not necessary.  

Based on the evidence of record, the Board finds no basis upon which to award ratings in excess of 10 percent for service-connected left and right knee osteoarthritis based on painful, limited motion.  However, the evidence does support a finding that the Veteran's service-connected left and right knee osteoarthritis warrant separate 20 percent ratings, but no higher, for each knee, based upon moderate instability as of March 30, 2012.  In making this determination, all doubt has been resolved in the Veteran's favor.  38 C.F.R. §§ 4.3, 4.7.  


ORDER

An initial rating in excess of 10 percent for osteoarthritis of the left knee is denied.  

An initial rating in excess of 10 percent for osteoarthritis of the right knee is denied.  

As of March 30, 2012, a separate 20 percent rating, but no higher, for moderate recurrent patellar subluxation/dislocation of the left knee is granted, subject to the laws and regulations governing the payment of monetary awards.  

As of March 30, 2012, a separate 20 percent rating, but no higher, for moderate recurrent patellar subluxation/dislocation of the right knee is granted, subject to the laws and regulations governing the payment of monetary awards.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


